Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim

This action is in reply to the communications filed on 1 July 2022. 
Claims 1-4, 6-13, 15-18, and 20-22 are currently pending and hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

35 USC 103 Prior Art
The prior art of record most closely resembling the applicant’s claimed invention includes O’Sullivan et. al. (US 20090125817), Agrawal (US 20170024702), Alexander et. al. (US 6640230), and Goel (US 20170223056).
The examiner notes that the Patent Trial and Appeal Board decision dated 07/01/2022 has found that  O’Sullivan does not disclose that any determination is made to reject or accept a new event but rather, the events are put on the second user’s calendar without a rejection or acceptance.  According to the Specification, a time block can be categorized on a user’s calendar based on direct user input or inference from user history or behavior. After a category is assigned, a beginning and an end for the time block may be determined. Rules associated with the assigned category restricting scheduling of events on the user’s calendar during the categorized time block may be implemented. Therefore, we will not sustain the Examiner’s obviousness rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A. Leonidis et al., "AlertMe: A Semantics-Based Context-Aware Notification System," 2009 33rd Annual IEEE International Computer Software and Applications Conference, 2009, pp. 200-205, doi: 10.1109/COMPSAC.2009.134.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
09/08/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623